Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Leverne Silver appeals the district court’s order denying his motion for appointment of counsel to assist with securing the government’s filing of a motion for reduction of sentence, pursuant to Fed. R Crim. P. 35. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Silver, No. 5:04-cr-00062-BR-1 (E.D.N.C. June 17, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.